Bureau of Justice Assistance (BJA)
Unmanned Aircraft Systems (UAS) Requirements
Public safety agencies across the country and worldwide are beginning to use Unmanned Aircraft
Systems (UAS) as a low-cost alternative to manned aviation assets, such as helicopters and
fixed-wing aircraft. UASs offer a promising technology tool to support the public safety mission.
However, UAS technology is not a “buy and fly” technology. There are laws, regulations and
extensive training that is required prior to the use this technology.
Recent national events have highlighted the importance of strong, collaborative relationships
between law enforcement and the communities they serve. The introduction of new law
enforcement technologies in communities is often of interest to community members and public
advocate groups. In many jurisdictions, where law enforcement agencies have implemented
sound and promising technologies, it is because they collaborated with the communities they
serve. It is imperative that law enforcement officials work with their respective communities to
determine if UAS is a viable tool to support their law enforcement mission in their specific
jurisdictions. Community engagement is essential throughout the purchase and implementation
of UAS technology to ensure community acceptance.
Because of the unique challenges posed by UAS operations BJA requires adherence to the
following requirements in order to ensure the grantee/awardee is cognizant of the operational
issues that must be addressed prior to expending federal funds for the purchase of UAS
technologies. Any request for an unmanned aerial system utilizing BJA grant funds must be
approved by the BJA Director. Please provide/attach additional documents that support each
point on the list and reference the documents by point number. For example, any documents
supporting “Knowledge of Airspace” would be referenced with the number “4”.
____

1. Must follow presidential memorandum on UAS: "It is required that State, local, tribal,
and territorial government recipients of Federal grant funding for the purchase or use of
UAS for their own operations have in place policies and procedures to safeguard
individuals' privacy, civil rights, and civil liberties prior to expending such funds."
Please provide your policies and procedures that you have in place to safeguard
individuals’ privacy, civil rights, and civil liberties.
https://www.whitehouse.gov/the-press-office/2015/02/15/fact-sheet-promoting-economiccompetitiveness-while-safeguarding-privacy

____

2. Knowledge of the process to obtain a Certificate of Authorization (COA) for UAS flights
(Both training and operational) from the FAA. Please attach a statement that describes
how you will obtain your COA and the estimated time for receipt. The COA must be kept
on file for review upon request by the granting agency.
https://www.faa.gov/about/office_org/headquarters_offices/ato/service_units/systemops/aa
im/organizations/uas/coa/

____ 3. FAA Certified pilots and observers with required FAA medical certificates. Please
provide copies of required certificates.

____ 4. Knowledge of the airspace that they will be operating in (Class A, B, C, D, E, G) to
include special flight restricted areas to determine the legality of UAS operations in your
specific jurisdiction. Please provide a copy of the aviation sectional (map) that you plan on
operating a UAS. Please confirm that you have checked Notices to Airmen (NOTAMs) at
http://notams.aim.faa.gov/notamSearch/nsapp.html and Temporary Flight Restrictions at
http://tfr.faa.gov/tfr2/list.html for your planned UAS area of operation. This is to ensure
that there are restrictions to your planned UAS operations.
____ 5. Provide a written operational justification for use of the UAS that should include:
a. the type of missions the UAS will be used for;
b. why this technology is essential to the maintenance of public safety and good order in
your jurisdiction; and
c. demonstrated community/constituents support for the use of this technology
(statements of support from community groups/transcripts from public meetings etc.)
Please note that this justification is in addition to the required controlled equipment
justification required under the Justice Assistance Grant. BJA recognizes the operational
need for this type of equipment, but requires detailed justification in order to consider the
request for approval.
____ 6. Upon request, the jurisdiction must provide a copy of your Standard Operating
Procedures (SOPs) for the use of the UAS both in training and operational environments.

